Citation Nr: 0506412	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-01 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty from March 27, 1953, to 
May 26, 1954, and from April 29, 1955, to January 31, 1957.  
He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded the issue in February 
2004 for additional development.  The case now returns to the 
Board for appellate review. 


FINDINGS OF FACT

There is no competent evidence of record corroborating the 
veteran's claimed in-service stressors and psychoses was not 
manifested within one year of service discharge. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in April 1998 and the 
RO's initial unfavorable decision was issued in July 1998, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in September 2003 and May 2004, the 
veteran's service connection claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in October 2004, such that he had the opportunity to respond 
to the RO's remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in 
September 2003 informed him that to establish entitlement to 
service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  The letter sent to the veteran in May 2004 
notified him that to help substantiate his claim for service 
connection for PTSD, he should provide additional information 
about his in-service stressors.  Specifically, the veteran 
was advised to be as detailed and specific as possible as to 
what happened, where, and when.  If possible, he should 
provide dates to the best of his recollection.  Also, if his 
stressor included the death of friends in combat, he should 
provide the name of the person killed or injured, the 
military unit that he was assigned to, and the approximate 
date that it happened.  The May 2004 letter also informed the 
veteran that attempts had been made to obtain his 'complete 
service personnel records' from the Army, to include his 
personnel folder.  However, VA had been informed by the Army 
that Surgeon General records do not exist and that his 
personnel records were involved in the fire in St. Louis in 
1973 and could not be reconstructed.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The September 2003 and May 2004 letters 
advised the veteran that VA was responsible for obtaining 
relevant records held by any Federal agency, to include 
medical records from the military, VA hospitals, or the 
Social Security Administration.  The letters also indicated 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency, to include medical 
records from state or local governments, private doctors and 
hospitals, or current and former employers.  The May 2004 
letter additionally informed the veteran that once he 
returned the PTSD attachment, VA will attempt to verify his 
claimed in-service stressors with the U.S Center for Research 
of Unit Records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2003 letter notified the veteran that 
he should provide the name and location of any medical 
facility or military facility where he received medical care 
and the approximate dates of such treatment.  He was also 
requested to provide an Authorization and Consent to Release 
Information to VA form for each private facility where he 
received medical care.  The veteran was informed that VA 
would request the records, but that he must provide enough 
information to identify such records.  He was also notified 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  As indicated previously, the letter 
sent to the veteran in May 2004 informed the veteran that to 
help substantiate his claim for service connection for PTSD, 
he should provide additional information about his claimed 
in-service stressors.  Also, the May 2004 letter informed the 
veteran that he should send any service personnel records 
that are in his possession.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
to inform VA of any other evidence or information he thinks 
will support his claim and to send any evidence in his 
possession that pertains to his appeal to VA.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating his service connection claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

The veteran contends that while serving in Korea from 1950 to 
1952, he experienced numerous stressful events.  Such events 
are listed below as the veteran's claimed stressors.  As a 
result of witnessing and experiencing traumatic events, the 
veteran claims to have PTSD and, as such, contends that 
service connection is warranted for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychoses, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran has a current diagnosis of PTSD, he is 
not entitled to presumptive service connection because there 
is no evidence that psychoses manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
May 1954 and in January 1957 and the first medical record 
indicating treatment for a psychiatric disability is dated in 
July 1998.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The veteran has reported the following in-service stressors: 
the death of friends, to include one by beheading, on Jackson 
Heights in the Kumwa Valley in September 1951; decapitated 
heads thrown in the bunker with him during an artillery 
attack on Hill 501 in the Kumwa Valley in November 1951; and 
the deaths of Thomas Fitzgerald, Fitzpatrick (no first name 
provided), William Talley, Charles Ambrose, Peter Hightower, 
and Mike or Miguel Rosario in December 1951.  The veteran 
indicated that he was assigned to the 2nd Recon Company, 2nd 
Battalion, 2nd Division as of June 1950 and was also assigned 
to George Company, 505th Airborne Battalion, 82nd Airborne 
Rangers (no dates provided).  The veteran also reported that 
he was treated in September 1951 by a field medic for a 
shrapnel wound on the right knee while serving with the 2nd 
Reconnaissance Company, 2nd Division.  

Post-service VA treatment records reveal subjective PTSD 
symptomatology of sleep difficulty, nightmares, feelings of 
rage, irritability, hyperstartle response, reexperiencing, 
and isolation, and, diagnoses of PTSD, episodic rage, and 
sleep disorder.  

An evaluation performed by Dr. C., Ph.D., received in March 
1999, reveals that the veteran indicated that he entered the 
Army at age 16 and went to Korea at age 18.  The veteran 
reported that he was in Korea from 1951 through 1953 and that 
he received several combat decorations, to include the Purple 
Heart.  He indicated that he was primarily assigned to the 
2nd Reconnaissance Company, 2nd Division.  He stated that he 
lost a lot of good friends and was a recipient of friendly 
fire, small arms, fire artillery fire, and mortar attacks.  
The veteran further indicated that he was wounded in the 
right leg and knee from shrapnel, was treated at a field 
hospital, and returned to duty.  He also stated that, in 
1961, he served as an advisor to South Vietnamese troops in 
Vietnam.  The veteran reported PTSD symptoms of paranoia, 
hyperstartle response, explosive temper outbursts, emotional 
withdrawal, sleep disturbances, nightmares, difficulty with 
long and short term memory, daily panic attacks, low 
frustration tolerance, difficulty focusing and concentrating, 
high levels of anxiety, periods of disorientation, intrusive 
thoughts, flashbacks, and isolation.  He also stated that he 
has had at least 30 different jobs and eight marriages since 
leaving the military.  The veteran indicated that he spent 
over three years in jail in the 1970's as a result of injury 
individuals when he was angry.  

Testing revealed severe depression and PTSD, chronic, severe, 
delayed onset.  As such, Dr. C. gave a diagnosis of PTSD, 
chronic, delayed onset, severe, and a secondary diagnosis of 
major depression without psychotic features.  Dr. C. also 
noted the veteran's subjective complaints and indicated that 
such symptomatology would appear to be of a persistent, 
chronic, and static nature since the early 1960's.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  

A June 1999 VA examination reveals that the veteran reported 
joining the Army at age 16, going to airborne ranger school, 
and the going to Korea at the age of 18.  He stated that he 
remained in Korea from 1951 to 1953 and was in combat.  The 
veteran indicated that he was primarily assigned to the 2nd 
Reconnaissance Company, 2nd Division.  He stated that he lost 
a lot of good friends and was a recipient of friendly fire, 
small arms, fire artillery fire, and mortar attacks.  The 
veteran further indicated that he was wounded in the right 
leg and knee from shrapnel and was treated at a field 
hospital.  The examiner noted that the veteran reported 
receiving a Purple Heart, but noted that his service 
documents did not indicate that such had been awarded.  The 
veteran also reported serving as an advisor to South 
Vietnamese troops in Vietnam.  The examiner references the 
veteran's stressor letters for more details.  The veteran 
complained of difficulty sleeping, nightmares, and difficulty 
getting along with others.  He stated that he had been 
married eight times, divorced seven, and had been to the 
penitentiary at least three times.  The examiner noted that 
the veteran served in the Korean War and had been in a lot of 
combat.  He had been exposed to severe traumatic events that 
have resulted in difficulty sleeping and nightmares since he 
was discharged from the military.  The veteran also reported 
flashbacks, intrusive thoughts, depression, isolation, and 
anger.  He indicated that he has held over 30 jobs and is a 
cook, but has not worked for the past four years.  

Objectively, the examiner noted that the veteran was casually 
dressed and made good eye contact.  His affect was mildly 
restricted and his mood was depressed and irritable.  He was 
alert and oriented times three and had intact memories.  The 
veteran had difficulty with attention and concentration.  He 
was in touch with reality and had no delusions.  The veteran 
denied any suicidal or homicidal ideations.  He had intrusive 
thoughts and flashbacks about his war experiences and denied 
any auditory or visual hallucinations or illusions.  The 
veteran's intellect appeared to be average.  He had good 
insight into his problems and had fair judgment at the 
present time.  Speech was clear and coherent.  There was no 
blocking, flight of ideas, or loosening of associations.  The 
veteran also had no tangentiality or circumstantiality.  The 
examiner assessed mild PTSD and assigned a GAF score of 60.  
The examiner specifically stated that, based on the veteran's 
claims file and his current symptoms, the veteran's symptoms 
meet the criteria of PTSD and the severity of his illness was 
mild.      

As such, the Board finds that there is a current diagnosis of 
PTSD of record.  Additionally, the June 1999 VA examiner 
appeared to suggest that the veteran's PTSD was a result of 
receiving arms fire, seeing friends killed, and being hit 
with a piece of shrapnel in the right leg while in combat in 
Korea.  Therefore, there is also a nexus opinion of record.  
The remaining element of the veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  With regard to this 
PTSD element, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2004).  

The veteran's three Report of Separation from the Armed 
Forces of the United States forms (DD 214 forms), received 
from the National Personnel Records Center (NPRC), reveal 
that he entered active service on March 27, 1953, and was 
separated on April 5, 1953.  Such DD 214 form reflects that 
the veteran had nine months and 22 days of net service 
completed for pay purposes and that he had no foreign and/or 
sea service.  Additionally, it was indicated that the veteran 
received no wounds as a result of action with the enemy and 
his most significant duty assignment was with Company C, RC 
4050th ASU, Fort Sill, Oklahoma.  

The second DD 214 form reflects that the veteran entered 
active duty on April 6, 1953, and was separated on May 26, 
1954.  Such form, and the accompanying Correction to Report 
of Separation from the Armed Forces of the United States form 
(DD 215 form), reflects that the veteran had nine months and 
five days of net service for such period and that he had one 
year, six months, and 26 days of total net service completed 
for pay purposes.  Additionally, it was indicated and the 
veteran had eight months of foreign and/or sea service and 
that he had received no wounds as a result of action with the 
enemy.  His most significant duty assignment was with the 2nd 
Reconnaissance Company, Infantry Division (2nd), APO 248.  
Such also reflect that he received, as relevant, the Korean 
Services Medal, United Nation Service Medal, and Republic of 
Korea Presidential Unit Citation.  The Korean Services Medal 
and the United Nations Service Medal denote service in the 
Korean theater.  The Republic of Korea Presidential Unit 
Citation is a combat unit award, but such is awarded for unit 
actions, rather than for individuals.  Additionally, the 
Presidential Unit Citation is not recognized as a decoration 
that may serve as evidence that the veteran engaged in 
combat.  See Adjudication Procedure Manual, M21-1, Part III, 
para. 5.14(b)(1).

The Board observes that the veteran submitted two additional 
copies of his second DD 214, received by VA in July 1995 and 
in April 1998.  The additional copies are reproductions and 
identical to each other, but have material differences from 
the DD 214 form received from NPRC.  Namely, the DD 214 forms 
submitted by the veteran reflect that he entered active 
service on April 6, 1950, as opposed to April 6, 1953, and 
that he had six years and six months of foreign and/or sea 
service, as opposed to six months of foreign and/or sea 
service (as reflected on the original DD 214 form, which was 
later corrected to eight months on the DD 215 form).  Also, 
the altered DD 214 form reflects that the veteran had six 
years, six months, and 27 days of total net service completed 
for pay purposes, rather than one year, six months, and 27 
days (later corrected by the DD 215 form to 26 days) of total 
net service.  Finally, the altered DD 214 form indicates that 
the veteran's dates of last civilian employment were from 
1950 to 1954, as opposed to 1952 to 1953 as reflected on the 
original DD 214 form.  It is obvious from both copies of the 
DD 214 form submitted by the veteran that such were altered 
with a pen and as such, the Board accords no weight to such 
documents.  Rather, the Board has relied on the DD 214 form 
received directly from NPRC.  

The third DD 214 form reflects that the veteran entered 
active duty on April 29, 1955, and was separated on January 
31, 1957.  Such form reflects that the veteran had one year, 
nine months, and two days of net service for such period and 
that his total active service was not verified.  
Additionally, it was indicated and the veteran had one year, 
seven months, and four days of foreign and/or sea service and 
that he had received no wounds as a result of action with the 
enemy forces.  His last duty assignment and major command was 
with the Company G, 14th Infantry Regiment, APO 25.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  Such records also include an enlistment 
examination for the Army National Guard, dated July 9, 1952.  
An Immunization Register notes that the veteran received the 
smallpox vaccine, the triple typhoid vaccine, and the tetanus 
toxoid in June 1952 and July 1952.  There is also a pre-
induction examination dated March 27, 1953, and a 
reenlistment examination dated April 3, 1953, contained in 
the veteran's service medical records.  However, there are no 
medical records dated prior to June 1952 contained in the 
veteran's service medical records.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) indicated that a review was conducted of a Command 
Report submitted by the 2nd Infantry Division for December 
1951.  The report was noted to document the following: 
throughout the period, elements of the 2nd Infantry Division 
received small arms fire, automatic weapons fire, grenades, 
and mortar fire while on patrol; occasionally heavy mortar 
and light artillery fire were received by patrols; a total of 
46 patrol contacts were reported during the period; four 
tanks were damaged by enemy mine fields in the Kumwha-
Pyonggang corridor; and during the period the Division 
sustained 84 battle casualties, four of which were caused by 
a mine, but no names were provided.  A review of available 
U.S. Army casualty files was conducted.  The available files 
did not list a 'Mike Rosario' as killed or wounded, but did 
document the hostile death of Sergeant Morales J. Rosario on 
April 26, 1951.  Such files did not list a 'Charles Ambrose' 
as killed or wounded; however, the files listed a Sergeant 
Clement A. Ambrose as a hostile kill on February 14, 1951 
(here the Board notes that USASCRUR reported the date of 
death as February 14, 1971; however, it appears that 1971 was 
a typographical error as USASCRUR was specifically asked to 
research the death of Charles Ambrose from June 1950 to 
December 1951).  The files revealed the hostile death of 
Private First Class Michael Fitzpatrick on August 8, 1951, 
and the wounding of Private William Talley on October 3, 
1951.  The death of Private First Class Thomas J. Fitzgerald 
on November 30, 1950, was also documented in the files.  
Lastly, such available casualty files did not list a 
Lieutenant Peter Hightower as killed or wounded during 
Vietnam (again, the Board observes that Vietnam may be a 
typographical error, as USASCRUR was requested to search 
records dated June 1950 to December 1951).  

The Board observes that NPRC indicated that the veteran's 
service personnel records, to include his personnel file 
showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in actions, awards 
and decorations, and official travel outside of the United 
States, were not of record and were fire-related.  As such, 
in September 2000, the RO, after documenting efforts to 
obtain such records, determined that  all efforts to obtain 
the needed military information have been exhausted and that 
further efforts would be futile.  Also in September 2000, the 
veteran was informed by letter that VA was unable to obtain 
copies of his personnel service records and that he should 
submit any such records in his possession.  The veteran was 
advised in a May 2004 letter that such records were fire-
related and could not be reconstructed.  He was requested to 
submit to VA any personnel records in his possession.  To 
date, the veteran has not done so.  As such, the Board 
presumes that the veteran's service personnel records were 
destroyed by the 1973 fire at NPRC and are unavailable.  The 
Board's presumption that the veteran's service personnel 
records were destroyed requires a heightened explanation of 
its findings and a careful consideration of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran has consistently contended that he experienced 
his above-described stressors while serving in combat in 
Korea in 1951.  The veteran's family members have also 
submitted lay statements indicating that they recall 
receiving letters dated from 1950 to 1952 from the veteran 
stationed in Korea.  However, the veteran's available service 
medical and personnel records received from NPRC do not 
support such a contention.  Rather, such records reveal that 
the veteran enlisted in the Army National Guard in the summer 
of 1952, as the earliest records are dated in June 1952.  
Moreover, the veteran's DD 214 documenting his first period 
of active service from March 27, 1953, to April 5, 1953, 
reflects that the veteran had nine months and 22 days of net 
service completed for pay purposes, which supports what is 
contained in the service medical records, namely that the 
veteran first entered the military in the summer of 1952.  
Also, such DD 214 form reflects that the veteran had no 
foreign and/or sea service and received no wounds as a result 
of action with the enemy.  As such, there is no evidence that 
the veteran served in combat in Korea, or was even in the 
military, in 1951.  There is also no evidence that the 
veteran received the Purple Heart or was injured in the right 
leg and knee by shrapnel in 1951.  Therefore, the Board finds 
that the evidence of record fails to conclusively establish 
combat service and, moreover, that the veteran's reported 
stressors are unverified.  

Inasmuch as the VA is unable to confirm that any of the 
veteran's alleged stressors actually took place, he is unable 
to meet one of the criteria for service connection for PTSD.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


